Case 15-43524-mxm13 Doc 94 Filed 11/04/18             Entered 11/04/18 13:46:26        Page 1 of 3



Law Office of Alice Bower
Alice Bower
6421 Camp Bowie Blvd. Suite 300
Fort Worth, Texas 76116
(817) 737-5436 Telephone
(817) 737-2970 Fax
Attorney for Debtors

                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

IN RE:                              §     15-43524-MXM13
                                    §
LINDA ISH                           §
      DEBTOR(S)                     §     CHAPTER 13
_____________________________________________________________________________
                                    §
HSBC BANK USA, NATIONAL ASSOC., §         Preliminary Hearing: 11/08/2018
ET AL                               §
                                    §
      MOVANT                        §     Time: 9:30 a.m.
                                    §
v.                                  §
                                    §
LINDA ISH and                       §
TIM TRUMAN, TRUSTEE                 §
      RESPONDENTS                   §

      RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY FILED BY
                 HSBC BANK USA, NATIONAL ASSOC., ET AL


TO THE HONORABLE MARK X. MULLIN, UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW, LINDA ISH, Debtor in the above styled and numbered cause and files
this "Response to Motion for Relief from Automatic Stay" filed on behalf of HSBC BANK USA,
NATIONAL ASSOC., ET AL, hereinafter referred to as ("Movant"), and in support hereof
would respectfully show the Court as follows:


         1.      Debtor admits the allegations set forth in Paragraph 1 of Movant's Motion.
         However, Debtor maintains that she has had numerous health issues, which led to her re-
         filing her case. Debtor has been in the current case for three years.

         2.      Paragraph 2 does not appear to contain factual allegations to which the Debtor
         can either admit or deny. To the extent that a response was sought the Debtor would
         deny all allegations contained in Paragraph 2 of Movant's Motion.
Case 15-43524-mxm13 Doc 94 Filed 11/04/18           Entered 11/04/18 13:46:26       Page 2 of 3




      3.     Debtor can neither admit nor deny and therefore denies the allegations set forth in
      Paragraph 3 of Movant's Motion.

      4.     Debtor can neither admit nor deny and therefore denies the allegations set forth in
      Paragraph 4 of Movant's Motion.

      5.     Debtor can neither admit nor deny and therefore denies the allegations set forth in
      Paragraph 5 of Movant's Motion.

      6.      Paragraph 6 does not appear to contain factual allegations to which the Debtor
      can either admit or deny. To the extent that a response was sought the Debtor would
      deny all allegations contained in Paragraph 6 of Movant's Motion.

      7.     Debtor denies the allegations set forth in Paragraph 7 of Movant's Motion.

      8.     Debtor can neither admit nor deny and therefore denies the allegations set forth in
      Paragraph 8 of Movant's Motion.

      9.     Debtor denies the allegations set forth in Paragraph 9 of Movant's Motion.

      10.    Debtor can neither admit nor deny and therefore denies the allegations set forth in
      Paragraph 10 of Movant's Motion.

      11.    Debtor can neither admit nor deny and therefore denies the allegations set forth in
      Paragraph 11 of Movant's Motion.

      12.     Paragraph 12 does not appear to contain factual allegations to which the Debtor
      can either admit or deny. To the extent that a response was sought the Debtor would
      deny all allegations contained in Paragraph 12 of Movant's Motion.

      13.    Debtor denies the allegations set forth in Paragraph 13 of Movant's Motion.

      14.    Debtor denies the allegations set forth in Paragraph 14 of Movant's Motion.

      15.     Paragraph 15 does not appear to contain factual allegations to which the Debtor
      can either admit or deny. To the extent that a response was sought the Debtor would
      deny all allegations contained in Paragraph 15 of Movant's Motion.

      16.    Debtor denies the allegations set forth in Paragraph 16 of Movant's Motion.
      Debtor's home has greatly increased its value since Debtor filed her case.
Case 15-43524-mxm13 Doc 94 Filed 11/04/18             Entered 11/04/18 13:46:26        Page 3 of 3



        WHEREFORE PREMISES CONSIDERED, Debtor prays the Court to deny all relief
requested by Movant, and for such other and further relief the Court may deem Debtor justly
entitled.

                                                     Respectfully submitted,

                                                     /s/ Alice Bower
                                                     ALICE BOWER
                                                     State Bar No. 15148500
                                                     6421 Camp Bowie Blvd. Suite 300
                                                     Fort Worth, Texas 76116
                                                     (817) 737-5436 Telephone
                                                     (817) 737-2970 Fax
                                                     Attorney for Debtors


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing response was served on the
interested parties by electronic means, if available, and if not available, by First Class Mail,
postage prepaid on this the 4th day of November, 2018.


                                                     /s/ Alice Bower
                                                     Alice Bower
